DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 17/181,724, Tub and Shower Fixture Block, filed on February 22, 2021.  This application is a continuation-in-part of application number 16/406,249 filed May 8, 2019.
Election/Restrictions
Newly submitted claims 17-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are drawn to a method of securing a tub faucet relative to a wall, this invention was not previously presented in the original filing of the claims and is different from the structural claims that were presented in the original filing.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: opposed first and second surfaces, in line 3 of claim 1 and fiberglass tube and shower wall, in lines 1 and 2 of claim 12.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5, and 7-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,195,553 to Wright.  Wright discloses a plumbing fixture (10) for positioning a water line (52) in relation to a wallboard (30) of a wall, the plumbing fixture comprising:  a body (18) having opposed first and second surfaces, the first surface being a wall-engaging surface (16); a bracket (12) attached to the body and extending from the second surface, wherein the bracket is configured to receive the water line, thereby moving the plumbing fixture to an installed configuration, wherein the wall-engaging surface is configured to bear against an inner surface (32) of the wallboard, thereby moving the plumbing fixture to an engaged configuration, and wherein the plumbing fixture is configured to simultaneously be in the installed and engaged configurations, thereby moving the plumbing fixture to a spacing configuration; wherein the body of the plumbing fixture is sized to maintain a minimum distance between the water line and the wallboard when the plumbing fixture is in the spacing configuration; and wherein the body of the plumbing fixture is configured to be affixed to the inner surface of the wallboard, thereby retaining the plumbing fixture in the engaged configuration.
In regards to claims 7-16, Wright discloses a plumbing fixture (10) for inhibiting movement of a tube faucet (104) in relation to a wallboard (30) of a wall, the tub faucet attached to a water supply line (52), the plumbing fixture comprising:  a body (18) having opposed first and second surfaces, the first surface being a wall-contacting surface (16); a bracket (12) attached to the body and extending from the second surface, the bracket being configured for receiving the water supply line, thereby moving the plumbing fixture to an installed configuration; wherein the wall-contacting surface is configured to bear against an inner surface (32) of the wallboard when the plumbing fixture is in an engaged configuration relative to the wall, thereby preventing the water supply line from moving toward the wallboard; wherein the body of the plumbing fixture is sized to maintain a minimum distance between the water supply line and inner surface of the wallboard when the plumbing fixture is simultaneously in the installed and engaged configurations, thereby inhibiting the tub faucet from moving away from an outer surface (34, Fig. 4) of the wallboard; wherein the body of the plumbing fixture is configured to be affixed to the wall when the plumbing fixture is in the engaged configuration, thereby retaining the plumbing fixture in the engaged configuration; wherein the plumbing fixture is configured such that retaining the plumbing fixture in the engaged configuration consists of the water supply line biasing the plumbing fixture towards the wallboard when the plumbing fixture is in the installed configuration; and wherein the wallboard is a fiberglass tube and shower wall (Col. 1, lines 11-14 and Col. 2, lines 61-68).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 3,778,537 to Miller is directed to a clip device form mounting accessories on antenna booms having a U-shaped clamp portion and a C-shaped clamp portion.  U.S. Patent No. 5,005,793 to Shillington is directed to a needle cap holder for holding a cap in a stationary position for a needle to be inserted.  U.S. Patent No. 9,453,590 to Allendorf et al. is directed to a method of installing a pipe mounted to a stanchion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            September 25, 2022